Citation Nr: 0625955	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 23, 1987, to 
December 21, 1987. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his December 2004 VA Form 9, the veteran requested a 
hearing before a Decision Review Officer.  In a March 2005 
statement, the veteran withdrew that request and instead 
indicated that he wanted a videoconference hearing before a 
Veterans Law Judge.  The veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Acting Veterans Law Judge in May 2006, and accepted such 
hearing in lieu of an in-person hearing before a Veterans Law 
Judge.  See 38 C.F.R. § 20.700(e) (2005).  A transcript of 
the hearing is associated with the veteran's VA claims 
folder.

At the hearing, the undersigned Acting Veterans Law Judge 
indicated that the veteran's claims file would be held in 
abeyance for 60 days in order to afford the veteran an 
opportunity to submit additional medical evidence.  Sixty 
days has passed since the date of the hearing, and the 
veteran has not submitted any additional medical evidence.  
Accordingly, the Board may now proceed with a decision on the 
issue on appeal.

At the May 2006 hearing, it appears that the veteran raised 
the issue of service connection for dysthymia as secondary to 
a right knee disability.  This matter is not before the Board 
and is referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
the incurrence of an in-service dysthymic disorder.


CONCLUSION OF LAW

Direct service connection for dysthymic disorder is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to direct service 
connection for dysthymia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in 
December 2003, which was specifically intended to address the 
requirements of the VCAA.  That letter informed the veteran 
of the evidence necessary to establish direct service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.

In the VCAA letter, the veteran was advised that VA was 
responsible for getting evidence from the military, VA, or 
other Federal entities.  The veteran was also told that VA 
would make reasonable efforts to get private records, medical 
or otherwise.  The veteran was informed that the VA had 
requested copies of treatment records from Dr. A.P.  

In the VCAA letter, the RO informed the veteran that he may 
submit any medical records he had and any other requested 
evidence.  This request was unlimited; that is, it can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  The VCAA letter thus complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in March 2004, after the 
December 2003 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has his claimed 
disability.  The veteran's claim was denied based on element 
(3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  Elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for dysthymia.  In other words, 
any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Because the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  In any event, the veteran received specific 
notice as to Dingess in a letter dated March 20, 2006, from 
the RO.  The veteran was provided information with regard to 
evidence he could submit as to any disability rating and 
effective date to be assigned.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in the Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained, to the extent necessary.  

The evidence of record includes service medical records and 
private medical records.   

The veteran submitted a copy of Social Security 
Administration decision regarding his claim for Social 
Security disability benefits.  This decision indicates that 
he is not receiving Social Security disability benefits for a 
psychiatric disorder.  As for underlying records from the 
Social Security Administration regarding that decision, the 
veteran did not indicate that such records provide evidence 
showing the incurrence of an in-service psychiatric 
disability.  Therefore, a remand to obtain records from the 
Social Security Administration is not necessary, as they are 
not pertinent to his claim.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) (VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.); see also 
Soyini, supra.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim and that a medical opinion regarding the etiology of 
that claimed disability has not been obtained.  However, for 
reasons explained immediately below, such an examination and 
medical opinion are not necessary.  

As will be discussed below, there is already medical evidence 
that the veteran currently has dysthymia.  The record is 
missing critical evidence of an in-service disease or injury, 
and the veteran's claim for service connection for dysthymia 
is being denied on that basis.  The outcome of this issue 
thus hinges on matters other than those which are amenable to 
VA examination and medical opinion.  Specifically, resolution 
of the claim of entitlement to service connection for 
dysthymia hinges upon whether the veteran had a psychiatric 
disease or injury in service.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence such as the service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection for dysthymia hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of the in-service incurrence of a 
psychiatric injury or disease, there is no need for a medical 
nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of the in-service incurrence of a psychiatric 
disease or injury.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He has retained the services of a 
representative.  He testified at a videoconference hearing 
that was chaired by the undersigned Acting Veterans Law Judge 
in May 2006, a transcript of the hearing is associated with 
the veteran's VA claims folder.

Accordingly, the Board will proceed to a decision on the 
merits.


Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
psychiatric disability, diagnosed as dysthymia.

Moving to Hickson element (2), in-service incurrence of 
disease, the evidence of record does not show in-service 
incurrence of a psychiatric disorder.  

The evidence in the veteran's favor on this element is his 
own statements regarding in-service symptomatology, the 
veteran's reporting to Dr A.P. in November 2003 that he had 
depression since 1987 (he was briefly in service during 
1987), and his performance and conduct problems in service 
that led to his discharge.  The veteran's reporting of 
psychiatric symptomatology is not competent medical evidence 
of an in-service incurrence of a psychiatric disorder.  It is 
well established that lay persons, such as the veteran, are 
not competent to opine on medical matters such as the date of 
onset of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Similarly, the reporting of depression since 1987 
to Dr. A.P. is information emanated from the veteran himself.  
That assertion by the veteran is not competent medical 
evidence of an in-service psychiatric disability.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"); see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995). 

The evidence against the veteran's claim is his service 
medical records, which show no diagnosis of a psychiatric 
disorder.  On the October 1987 entrance examination, there 
were no complaints of psychiatric symptomatology and the 
psychiatric evaluation was normal.  Although the veteran had 
performance and conduct problems in service, in-service 
treatment records reflect no complaints or findings of 
psychiatric symptomatology or diagnoses of a psychiatric 
disorder.  On December 18, 1987, it was noted that the 
veteran had been examined during the past 90 days, that he 
was considered physically qualified for separation from 
active service, and that no defects had been noted that would 
disqualify him from the performance of his duties or entitle 
him to disability benefits from the Naval Service.  

The medical evidence shows the first diagnosis of a 
psychiatric disability was made in 2003, a number of years 
after the veteran left military service.  The veteran first 
filed a claim for service connection for a psychiatric 
disability in November 2003, which was the first time he 
suggested that he had a psychiatric disability in service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).

The first diagnosis of a psychiatric disability being made 
almost 16 years after service, and the lack of evidence of a 
psychiatric disability in service other than the veteran's 
own assertions and his in-service behavioral problems are 
themselves evidence that tends to show that a psychiatric 
disorder was not incurred in service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

In short, the service medical records show no psychiatric 
disability.  The Board finds this contemporaneous evidence 
from the veteran's military service to be far more persuasive 
that the veteran's own recent assertion to the effect that he 
had psychiatric symptomatology in service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Such records are more reliable, in the Board's 
view, than the veteran's unsupported, self-serving assertion 
of events now over 16 years past, made in connection with his 
claim for monetary benefits from the government.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  The Board 
places greater weight on the service medical records showing 
no diagnosis of a psychiatric disorder in service than on the 
lay reporting of in-service symptomatology and the evidence 
of the veteran's performance and conduct problems in service.

Because the record as a whole clearly demonstrates that there 
was no psychiatric disability in service, and the veteran 
never mentioned such a disability until he brought up the 
subject in connection with his claim for VA benefits almost 
16 years after active service, the Board finds that his 
recent assertion lacks credibility and probative value.  
Hickson element (2) has not been met, and the veteran's claim 
fails on that basis. 

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Such is the case 
here.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed psychiatric disability 
and his military service, his assertion is not probative of a 
nexus between the condition and military service.  See 
Espiritu, supra; 38 C.F.R. § 3.159 (a)(1); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  The 
veteran's lay opinion is therefore entitled to no weight of 
probative value.

The veteran has claimed that Dr. A.P. has related the current 
dysthymia to active service.  The veteran's reporting of Dr. 
A.P.'s alleged opinion is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
claimant's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence).  Moreover, Dr. A.P.'s 
November 2003 treatment record does not support the veteran's 
assertion.  In particular, Dr. A.P. indicated that the 
dysthymia is secondary to a work-related injury, but Dr. A.P. 
did not state the dysthymia began in active service or, for 
that matter, at any point in 1987.

Implicit in the veteran's presentation is the contention that 
his depressive symptoms began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed in some detail in connection 
with element (2), there is no disability diagnosed in service 
and the objective evidence of record establishes the 
diagnosis of dysthymia in November 2003, almost 16 years 
after active service.  Moreover, supporting medical evidence 
is required.  See Voerth, 13 Vet. App. at 120-21 (there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent).  Such 
evidence is lacking in this case.  While Dr. A.P. diagnosed 
dysthymia secondary to a work-related injury, Dr. A.P. did 
not relate the diagnosis of dysthymia to the veteran's 
reporting continuity of symptomatology since 1987.  
Continuity of symptomatology is not demonstrated in this 
case.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current dysthymia to service.  
Hickson element (3) has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to direct 
service connection for dysthymia.  The benefit sought on 
appeal is accordingly denied.


ORDER

Direct service connection for dysthymia is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


